INDEPENDENT CONTRACTOR CONSULTING AGREEMENT

This Independent Contractor Consulting Agreement (the “Agreement”) by and
between William R. Reed, Jr. (“Contractor”) and SunTrust Banks, Inc.
(“SunTrust”, and, together with Contractor, the “Parties”) is entered into as of
June 17, 2009.



1.   Services to be Performed by Independent Contractor. Effective September 1,
2009 through August 31, 2011 (the “Term”), Contractor agrees to serve on the
local SunTrust board of advisors in Memphis, Tennessee and provide certain
services related to the promotion of the business interests of SunTrust and its
affiliates both at the corporate level and, in particular, in the Memphis,
Tennessee market (the “Services”), but shall consult with SunTrust regarding the
scope of the Services to be provided. Contractor shall render the Services in a
professional, competent and workmanlike manner and shall comply with all of
SunTrust’s policies, including all standards of ethical conduct, and all
reasonable directives of any customer to whom Contractor may be providing
Services on SunTrust’s behalf. SunTrust and Contractor agree that such Services
shall not exceed 30 hours in any calendar month. Except for attendance at the
meetings of the Memphis board of advisors, Contractor shall perform the Services
in Memphis, Tennessee, Atlanta, Georgia or any other location of the
Contractor’s choosing and at such times as Contractor may determine.



2.   Fees. In consideration for Contractor providing the Services, SunTrust will
pay to Contractor the aggregate sum of five hundred and two thousand dollars
($502,000.00) over the course of the Term, payable in increments of sixty-two
thousand seven hundred and fifty dollars ($62,750) quarterly over the Term, with
the first such payment due on November 30, 2009. Notwithstanding the foregoing,
the Parties agree that, if SunTrust determines, in good faith, that this
Agreement contravenes any applicable statute, regulation or other law, then
SunTrust will have no responsibility for any of its obligations under this
Agreement and may require Contractor to repay any fee already paid under this
Agreement.



3.   Expenses. Except as specifically provided in this Agreement, Contractor
shall be responsible for paying all expenses incurred by Contractor in providing
the Services, including mileage and telephone. SunTrust shall provide Contractor
office space at the SunTrust office in Memphis, Tennessee (the “Office”) during
the Term. SunTrust shall pay for all business related telephone usage by
Contractor at the Office.



4.   Term. Contractor may terminate this Agreement at any time and for any
reason, upon not less than three (3) days written notice to SunTrust. SunTrust
may terminate this Agreement effective immediately, and without notice, if
Contractor violates any of the terms of this Agreement or applicable law. Upon
termination of this Agreement, Contractor shall be entitled to fees for Services
rendered through the date of termination only.



5.   Contractor is Not an Employee of SunTrust. The Parties agree that in
providing the Services contemplated under this Agreement, Contractor shall be an
independent contractor and not an employee of SunTrust.

Contractor shall be responsible for payment of all employment and income taxes,
FICA, and all other employee-related payments required to be made by Contractor
or on Contractor’s behalf or on behalf of any of Contractor’s employees or
agents. SunTrust shall have no responsibility to make any such payment and shall
not have any financial responsibility of any kind for Contractor or Contractor’s
employees except for the payment of fees as set forth in Paragraph 2 above.

Contractor further agrees that SunTrust will have no liability for (a) any
work-related injuries incurred by Contractor or any of Contractor’s employees or
agents and (b) any loss or damage caused by Contractor or any of Contractor’s
employees or agents in the course of performing Services under this Agreement.
Accordingly, Contractor shall indemnify, defend, and hold SunTrust harmless from
any claims arising out of Contractor’s performance of the Services.

Contractor shall not be entitled to participate in any vacation, medical or
other benefits plan or any other entitlements available to active SunTrust
employees, nor shall Contractor be entitled to any incentives for the Services
provided hereunder. The Services shall not be deemed to be service under any
employee benefit plan maintained by SunTrust and Contractor shall not accrue any
benefit under any employee benefit plans maintained by SunTrust or an affiliate
for services performed under this Agreement.



6.   Committing Company. Contractor has no authority to commit or to bind
SunTrust or any affiliates, either orally or in writing, to provide products or
services without the prior written approval of an appropriate officer of
SunTrust. Proposals for SunTrust’s services must be signed or approved in
writing by an appropriate officer of SunTrust.



7.   Indemnification. Contractor shall indemnify, defend and hold SunTrust and
any of its affiliates and their directors, officers and employees (the
“Indemnitees”) harmless from and against any claim brought against any
Indemnitee by a third party arising out of Contractor’s performance of Services
under this Agreement, including claims for debts and expenses incurred by
Contractor in connection with the performance of Services under this Agreement.



8.   Nondisclosure of Trade Secrets and Confidential Information.

(a) Trade Secrets Defined. As used in this Agreement, the term “Trade Secrets”
shall mean all secret, proprietary or confidential information regarding
SunTrust or its activities that fits within the definition of “trade secrets”
under the Georgia Trade Secrets Act. Nothing in this Agreement is intended, or
shall be construed, to limit the protections of the Georgia Trade Secrets Act or
any other applicable law protecting trade secrets or other confidential
information. “Trade Secrets” shall not include information that has become
generally available to the public by the act of one who has the right to
disclose such information without violating any right or privilege of SunTrust.
This definition shall not limit any definition of “trade secrets” or any
equivalent term under the Georgia Trade Secrets Act or any other state, local or
federal law.

(b) Confidential Information Defined. As used in this Agreement, the term
“Confidential Information” shall mean all information regarding SunTrust,
SunTrust’s activities or business, or SunTrust’s clients that is not generally
known to persons not employed by SunTrust, is not generally disclosed by
SunTrust practice or authority to persons not employed by SunTrust, and is the
subject of reasonable efforts to keep it confidential. Confidential Information
shall include, but not be limited to current and future development and
expansion or contraction plans of SunTrust and each line of business;
sale/acquisition plans and contacts; compensation policies and practices;
underwriting policies and practices; lending policies and practices,
confidential personnel matters; pricing practices and policies; information
concerning the legal affairs of SunTrust; and information concerning the
financial affairs of SunTrust. “Confidential Information” shall not include
information that has become generally available to the public by the act of one
who has the right to disclose such information without violating any right or
privilege of SunTrust. This definition shall not limit any definition of
“confidential information” or any equivalent term under the Georgia Trade
Secrets Act or any other state, local or federal law.

(c) Nondisclosure of Confidential Information. Contractor acknowledges that
during the course of performing Contractor’s duties and responsibilities under
this Agreement, Contractor may obtain, have access to or be entrusted with
Confidential Information concerning SunTrust and that the disclosure of such
Confidential Information to competitors of SunTrust would be highly detrimental
to the interests of SunTrust and cause SunTrust irreparable harm. Contractor
further acknowledges and agrees that SunTrust has a right to maintain the
confidentiality of such information. Accordingly, Contractor covenants and
agrees that, during the Term, Contractor shall not directly or indirectly
transmit or disclose any Trade Secrets or Confidential Information, during the
Term and for a period of twenty four (24) months thereafter, to any person,
concern or entity, or make use of any such Confidential Information, directly or
indirectly, for Contractor or for others, without the prior express written
consent of the Chief Executive Officer or President of SunTrust Banks, Inc.
Trade Secrets protected by the Georgia Trade Secrets Act shall not lose this
protection at the end of the twenty four month period but shall remain protected
from use or disclosure for so long as they remain Trade Secrets.

(d) Enforceability of Covenants. Contractor acknowledges and agrees that the
obligations under these nondisclosure covenants are separate and distinct from
other provisions of this Agreement, and a failure or alleged failure of SunTrust
to perform its obligations under any provision of this Agreement shall not
constitute a defense to the enforceability of these nondisclosure covenants.
Nothing in this provision or this Agreement shall limit any rights or remedies
otherwise available to SunTrust under federal, state or local law.



9.   Nonrecruitment, Nonsolicitation, and Noncompetition Covenants.

(a) Nonrecruitment of Employees and Agents. Contractor covenants and agrees
that, during the Term, Contractor shall not directly or indirectly solicit or
recruit any employee of SunTrust for the purpose of inducing or encouraging that
employee to discontinue his or her employment relationship with SunTrust.

(b) Definitions. As used in this Agreement, certain terms will be defined as
follows:



  i.   Customer. “Customer” means any individual or entity to whom SunTrust has
provided products or services and with whom Contractor has, alone or in
conjunction with others, Material Contact on behalf of SunTrust during the Term;



  ii.   Potential Customer. “Potential Customer” means any individual or entity
to whom SunTrust has actively sought to provide products or services during the
Term and with whom Contractor has, alone or in conjunction with others, Material
Contact on SunTrust’s behalf during the Term;



  iii.   Material Contact. “Material Contact” means any Contractor (i) business
dealings with the Customer or Potential Customer on SunTrust’s behalf, or
(ii) possession of trade secrets or confidential business information about the
Customer or Potential Customer as a result of Contractor’s association with
SunTrust and which Contractor would not have obtained but for his association
with SunTrust;



  iv.   Commercial, Private Wealth, and Retail Banking Products and Services.
“Commercial, Private Wealth, and Retail Banking Products and Services” shall
mean depository, savings, checking, personal investment (including via trust,
brokerage, and asset management accounts), money market, or loan products and
services (excluding residential mortgage loans) provided to individuals and
business entities.

(c) Nonsolicitation. In light of SunTrust’s legitimate interest in protecting
its Confidential Information and Trade Secrets and preserving SunTrust’s
goodwill with its customers, Contractor covenants and agrees that during the
Term, Contractor shall not, without the prior written consent of the Chief
Executive Officer or President of SunTrust, directly or indirectly, for myself
or on behalf of any other person or entity, solicit or attempt to solicit any
Customer or Potential Customer for purposes of providing, marketing, servicing
or selling Commercial, Private Wealth, and Retail Banking Products and Services,
provided that such products and/or services are then being provided, marketed,
serviced or sold by SunTrust.

(d) Noncompetition. Contractor shall devote such time, attention and energies to
the Services as is required. Contractor shall NOT during the Term of this
Agreement be precluded from engaging in any other business activity, whether or
not such business activity is pursued for gain, profit, or other pecuniary
advantage; provided, however, that in consideration for the fees provided to
Contractor under this Agreement, Contractor agrees that during the Term
Contractor shall not, for any reason, within the Restricted Territory, provide
Prohibited Services as an employee, contractor, or agent to any person or entity
engaged in the Business; provided, further, that I may seek, and if granted
obtain, from SunTrust a limited exemption from the provisions of this paragraph
so long as (i) I do not compete directly with SunTrust Banks, Inc. or any
subsidiary thereof and (ii) I obtain prior, written approval from SunTrust to
engage in business activities otherwise prohibited by this Section 9(d), subject
to the terms and conditions outlined in the approval of SunTrust. For purposes
of this Agreement, the term “Business” shall mean banks or other firms providing
Commercial, Private Wealth, and Retail Banking Products and Services. For
purposes of this Agreement, the term “Prohibited Services” shall mean providing
management oversight, strategic direction, or direct sales representation to a
business unit providing Commercial, Private Wealth, and Retail Banking Products
and Services. For purposes of this Agreement, the term “Restricted Territory”
shall mean all areas within a fifty (50) mile radius of any SunTrust retail bank
branch in existence on the date on which this Agreement is executed.

(e) Severability. Each of the provisions contained in this Section 9 is intended
to be construed as separate and independent of any other covenant or provision
in this Section or in this Agreement. If any of the provision(s) contained in
this Section 9 is ever deemed to exceed the time, scope, or geographic
limitations permitted by applicable law, then such provision(s) shall be
reformed to the maximum time, scope, and geographic limitations permitted by
law. If any such provision(s) cannot be so reformed, then such provision shall
be deemed to be severed from this Agreement, which shall then be construed as if
it did not contain any such unenforceable provision, without adversely affecting
the legality, validity, or enforceability of any of the remaining provisions of
this Section or this Agreement.

(f) Survival of Obligations. Contractor’s obligations under this Section 9 and
Sections 7 and 8 of this Agreement (and any other sections of the Agreement as
they may apply to such Sections), shall survive the expiration or termination of
this Agreement for any reason. Contractor further acknowledges that the
existence or assertion of any claim, demand, action, or cause of action against
SunTrust, whether predicated upon this Agreement or otherwise, shall not
constitute a defense to the enforcement by SunTrust of any of the covenants
contained in this Agreement.



10.   Right to Materials and Return of Materials. All records, files, software,
memoranda, reports, customer lists, documents, and the like (together with all
copies of such documents and things) relating to the business of SunTrust and
used by Contractor or any agents of the Contractor in the performance of the
Services shall remain the sole property of SunTrust. Laptop computers, software
and related data, information and things provided to Contractor by SunTrust or
obtained by Contractor, directly or indirectly, from SunTrust, also shall remain
the sole property of SunTrust or any Indemnitee. Upon the expiration of the Term
or SunTrust’s request for return, Contractor covenants and agrees to immediately
return all such materials and things to SunTrust and will not retain any copies
or remove or participate in removing any such materials or things from the
premises of SunTrust.



11.   Assignment. Contractor shall not, voluntarily or by operation of law,
assign or otherwise transfer Contractor’s obligations under this Agreement
without SunTrust’s prior written consent. Any attempt by Contractor to assign or
transfer any obligation under this Agreement without SunTrust’s prior written
consent shall be void. No assignment or transfer, even with the consent of
SunTrust, shall relieve Contractor of its obligations under this Agreement.



12.   Defaults by Contractor. The occurrence of any one or more of the following
events shall constitute a material default and breach of this Agreement by
Contractor, in which case SunTrust shall be entitled to terminate this Agreement
immediately and without any further obligation to Contractor, except for payment
of fees already earned but not yet paid for Services performed in an appropriate
manner:



  •   Failure to timely render the Services required hereunder in a
professional, competent and workmanlike manner.



  •   Any complaints by clients to SunTrust regarding Contractor’s behavior,
demeanor, competence, or work product.



  •   Any inability of Contractor to perform the Services required under this
Agreement.



  •   Any failure to comply with SunTrust’s policies regarding standards of
conduct.

Upon termination of this Agreement, for any reason, Contractor shall return to
SunTrust all materials provided to Contractor by SunTrust within seven (7) days
of termination of this Agreement.



13.   Notices. All notices or other communications provided for by this
Agreement shall be made in writing and shall be deemed properly delivered when
(i) delivered personally, or (ii) by the mailing of such notice to the Parties
entitled thereto, registered or certified mail, postage prepaid to the Parties
at the following addresses (or to such address designated in writing by one
party to the other):

      SunTrust   Contractor
Raymond Fortin
303 Peachtree Street, N.E.
Suite 3600
Atlanta, Ga. 30308
Tel. (404) 588-7165
  William R. Reed, Jr.
     
     
     





14.   Entire Agreement and Waiver. This Agreement contains the entire agreement
between the Parties and supersedes all prior and contemporaneous agreements,
arrangements, negotiations and understandings between the Parties relating to
the subject matter of this Agreement. There are no other understandings,
statements, promises or inducements, oral or otherwise, contrary to the terms of
this Agreement. No representations, warranties, covenants or conditions, express
or implied, whether by statute or otherwise, other than as set forth herein,
have been made by any party hereto. No waiver of any term, provision, or
condition of this Agreement, whether by conduct or otherwise, in any one or more
instances, shall be deemed to be, or shall constitute, a waiver of any other
provision hereof, whether or not similar, nor shall such waiver constitute a
continuing waiver, and no waiver shall be binding unless executed in writing by
the Party against whom the waiver is sought to be enforced.



15.   Amendments. No supplement, modification or amendment of any term,
provision or condition of this Agreement shall be binding or enforceable unless
executed in writing by the Parties to this Agreement, except as allowed in
Section 2.



16.   Severability. If any part, term or provision of this Agreement or any
document required herein to be executed is declared invalid, void or
unenforceable, all remaining parts, terms and provisions hereof shall remain in
full force and effect and shall in no way be invalidated, impaired or affected
thereby. In addition, if a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, the Parties expressly
authorize such court to enforce such clause to whatever lesser extent that the
court deems reasonable or enforceable, rather than striking the entire clause.



17.   Continuing Obligations. The Parties agree to execute any documents, or
perform such other acts, including causing their employees or independent
contractors to execute any documents reasonably requested by the other to effect
any of the terms of this Agreement. This obligation shall survive the
termination or expiration of the Agreement and remain effective in perpetuity.



18.   Choice of Law. This Agreement shall be governed by the Laws of the State
of Georgia. All disputes shall be settled via binding arbitration in accordance
with the arbitration rules of the American Arbitration Association and through
the offices of the Association nearest the SunTrust office in Memphis, Tennessee
that is treated as the Memphis headquarters for SunTrust at the time the
arbitration is sought. Such arbitrator as is agreed upon shall have the
additional right to rule on motions to dismiss or motions for summary judgment,
applying the standards governing such motions under the Federal Rules of Civil
Procedure.

[Remainder of Page Blank]

1

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

              SUNTRUST       EMPLOYEE    
Signature:
  /s/ Sally Hacskaylo   Signature:   /s/ William R. Reed, Jr.
 
           
Printed Name:
  Sally Hacskaylo   Printed Name:   William R. Reed, Jr.
 
           
Title:
  SVP-HR   Title:   SunTrust Vice Chairman
 
           
Date:
  June 17, 2009   Date:   June 17, 2009
 
           

2